PER CURIAM.
Plaintiff-Appellant Edward Ososki, doing business as Federal Oil Company, appeals an order of the district court granting summary judgment to Defendant-Appellee St. Paul Surplus Lines Insurance Company (St.Paul) in a lawsuit contesting St. Paul’s denial of insurance coverage. Having had the benefit of oral argument and after carefully considering the appeal record, the parties’ briefs, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to St. Paul. Because *603reasoning that supports judgment for St. Paul has been articulated by the district court, the issuance of a detailed written opinion by this Court would serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its memorandum and order dated August 6, 2001 and entered on that same date.